Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 are pending in Instant Application.
Claims 7 is newly added.
Claims 1-7 are rejected.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Japanese Application JP2019-171419 filed 09/20/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/03/2020, 07/28/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Response to Arguments
Applicant's arguments filed in the amendment filed 06/25/2021 have been fully considered but are moot in view grounds of rejection. The reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci U.S. Patent Publication (20190279447) in view of Adkins et al., “hereinafter Adkins” U.S. Patent Publication (20120284429). 


As per Claim 1, Ricci discloses a communication device for a vehicle (Ricci, Para.21, a vehicle diagnostic detection and communication system comprising a vehicle control system), comprising: 
a memory; and a processor coupled to the memory, the processor (Ricci, Para.38, The term "computer-readable medium," as used herein refers to any tangible storage and/or transmission medium that participates in providing instructions to a processor for execution) being configured to: 
set one address (Ricci, Para.338, Each system may include one or more components.  The components may be identified in portion 1274.  Identification of the one or more components may be based on hardware associated with the component.  This identification may include hardware addresses similar to those described in conjunction with the devices of FIG. 12B), from a storage section in which a plurality of addresses are stored (Ricci, Para.145, A system data store 208 can include data used by the vehicle control system 204 and/or one or more of the components 324-352 to facilitate the functionality, Para.121, The vehicle control system 204 may interact with a memory or storage system 208 that stores system data.  System data 208 may be any type of data needed for the vehicle control system 204 to control effectively the vehicle 104.), as an address for communication for a time at which a first control device, which carries out control of a vehicle, (Ricci, Para.406, FIG. 22 depicts an embodiment of a vehicle damage detection and identification system 2200.  Vehicle 104 is shown in communication with elements as disclosed above, i.e. vehicle sensors 242, non-vehicle sensors 236, communication network 224 and vehicle control system 204, Para.412, The vehicle body sensors 782 may be configured to measure characteristics associated with the body (e.g., body panels, components, chassis, windows, etc.) of a vehicle 104.  For example, a vehicle body sensor 782 may be located in the rear bumper area of vehicle 104.),
transmit data from the first control device to the second control device via the address for communication (Ricci, Para.509, The diagnostic communications module 256 may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104 and/or vehicle subsystems 328. Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like. ), and 
in a case in which the transmitted data cannot be received at the second control device, reset the address by newly setting another address from the storage section as the address for communication for the time at which the first control device communicates with the second control device (Para.343, if the one or more wired communication channels fail, the system may transfer information via an alternative communication protocol and channel (e.g., a wireless communication protocol and wireless communication channel, etc.).  Among other things, the methods and systems provided herein may take advantage of the information stored in the communication type portion 1279 to open available communication channels in the event of a communication channel failure, listen on other ports for information transmitted from the systems, provide a reliability rating based on the number of redundant communication types for each component, and more… the component or system may be forced by the vehicle control system 204 to use an alternate communication type where available, cease communications, or store communications for later transfer)
However Ricci does not teach newly setting another address from the storage section as the address for communication.
reset the address by newly setting another address from the storage section as the address for communication for the time at which the first control device communicates with the second control device (Adkins, Para.33, In the event that the system 10 or a slave device 14 loses power, then the slave address can be reconstructed using the non-volatile memory 34.  In this event, the master device 12 can issue a soft reset command to one or more slave devices 14.  In response to the request, the slave device 14 will be controlled to read the non-volatile memory and retrieve both a default address and a signature code to be loaded into the linear feedback shift register, or other apparatus functioning as the pseudorandom generator, Para.34, When the slave device 36 receives a change address command over the shared bus 16, the slave I.sup.2C circuit 38 decodes the request and controls the address generator 40 by way of control line 44.  The line 44 can carry a clock pulse, or other signal, to cause the shift register in the address generator to be incremented.  The new slave address is coupled to the I.sup.2C circuit 38 by address bus 46.  The new address is stable until again changed on request by the master device 12.).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ricci with the teachings as in Adkins. The motivation for doing so would have been for implementing the pseudorandom address generator for the slave device in response to a change address command from the master device.  When an address change is requested by the master, the slave receives the request and increments the pseudorandom address generator to provide a new slave address.  The master device, running the same address change algorithm, also increments the address in the algorithm and thus predicts the new slave address.(Adkins, Para.10).


With respect to Claim 6 is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Ricci in view of Adkins discloses the communication device for the vehicle of claim 1, wherein, in a case in which the data transmitted from the first control device to the second control device is received at the second control device (Rici, Para.133, The diagnostic communications module 256 may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104.  Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like), the processor in configured to set, on the basis of the address for communication, a parameter for an instrument that the first control device controls (Ricci, Para.265, The vehicle control module 826 may be configured to control settings, features, and/or the functionality of a vehicle 104.  In some cases, the vehicle control module 826 can communicate with the vehicle control system 204 to control critical functions (e.g., driving system controls, braking, accelerating, etc.) and/or noncritical functions (e.g., driving signals, indicator/hazard lights), mirror controls, window actuation, etc.) based at least partially on user/device input received by the user/device interaction subsystem 817.).

As per Claim 3, Ricci in view of Adkins discloses the communication device for the vehicle of claim 2, wherein the processor refers to a table (Ricci, FIG. 12C, FIG. 12D, Para.346), which is stored in the storage section and expresses correspondence relationships between parameters of instruments and addresses for communication (Ricci, Para.346, There may be one or more vehicle records 1280 and associated data stored within the data file 1282.  As provided herein, the vehicle 104 can be any vehicle or conveyance 104 as provided herein.  The vehicle 104 may be identified in portion 1282.  Additionally or alternatively, the vehicle 104 may be identified by one or more systems and/or subsystems.  The various systems of a vehicle 104 may be identified in portion 1284.  For example, various features or characteristics of the vehicle 104 and/or its systems may be stored in portion 1284.  Optionally, the vehicle 104 may be identified via a unique code or some other type of data that allows the vehicle 104 to be identified.), and sets a parameter for an instrument, which corresponds to the address for communication for the time at which the data was transmitted, as the parameter for the instrument that the first control device controls (Ricci, Para.21, a vehicle diagnostic detection and communication system comprising a vehicle control system configured to: receive sensor data from one or more vehicle sensors; determine vehicle health state of one or more subsystems of a vehicle, Para.348, One or more settings may be stored in portion 1224.  These settings 1224 may be similar and/or identical to those previously described.  Further, the settings 1224 may also provide for how a vehicle and/or its systems are configured for one or more users, Para.339, systems used to control the vehicle 104, such as, steering control, engine control, throttle control, braking control, and/or navigation informational control (e.g., speed measurement, fuel measurement, etc.)  ).

As per Claim 4, Ricci in view of Adkins discloses the communication device for the vehicle of claim 2, wherein the instrument is a sensor that detects peripheral information of the vehicle (Ricci, Para.354, The vehicle control system 204 can receive the information from the sensors 242 and use that information to search the database 1200 that may be stored within the system data 208, Para.19, method include where the one or more vehicle sensors include an odometer, a tachometer, an oil level meter and an image sensor ).

As per Claim 5, Ricci in view of Adkins discloses a communication system for the vehicle, comprising: the communication device for the vehicle of claim 1; and the second control device, wherein a plurality of ports (Ricci, Para.139, The input/output module 312 and associated ports may be included to support communications over wired or wireless networks or links, for example with other communication devices, server devices, and/or peripheral devices.), which are for receiving data transmitted from an exterior (Ricci, Para.28, A method and system to monitor the exterior surface of skin of a vehicle enables detection and identification of damage to the vehicle exterior surface.  And a method and system for vehicle diagnostics and roadside assistance allows safer and more confident vehicle operations, Para.232, exterior sensors 340 for a vehicle 104 is shown.  The exterior sensors may include sensors that are identical, or substantially similar, to those previously disclosed in conjunction with the interior sensors of FIG. 7A.  Optionally, the exterior sensors 340 may be configured to collect data relating to one or more conditions, objects, users 216, and other events that are external to the interior space 108 of the vehicle 104.), and filters, which are installed in each of the ports and refuse receipt of data transmitted from an address other than a specific address, are provided at the second control device (Ricci, Para.264, where the characteristics do not match a user profile, the user identification module 822 may communicate with other subsystems in the vehicle 104 to obtain and/or record profile information about the user 216.  This information may be stored in a memory and/or the profile data storage 252, Para.375, if the person is not identified in portion 1208, the vehicle control system 204 can characterize the person using the vehicle sensor data, in step 1824.  In this way, the vehicle control system 204 can create a new record for a new user in data structure 1204.).

As per Claim 7, Ricci in view of Adkins discloses the communication device for the vehicle of claim 1, wherein the processor is configured to perform resetting of the address for communication until transmission of the data from the first control device to the second control device succeeds (Adkins, Para.33, In the event that the system 10 or a slave device 14 loses power, then the slave address can be reconstructed using the non-volatile memory 34.  In this event, the master device 12 can issue a soft reset command to one or more slave devices 14.  In response to the request, the slave device 14 will be controlled to read the non-volatile memory and retrieve both a default address and a signature code to be loaded into the linear feedback shift register, or other apparatus functioning as the pseudorandom generator, Para.34, When the slave device 36 receives a change address command over the shared bus 16, the slave I.sup.2C circuit 38 decodes the request and controls the address generator 40 by way of control line 44.  The line 44 can carry a clock pulse, or other signal, to cause the shift register in the address generator to be incremented.  The new slave address is coupled to the I.sup.2C circuit 38 by address bus 46.  The new address is stable until again changed on request by the master device 12.).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ricci with the teachings as in Adkins. The motivation for doing so would have been for implementing the pseudorandom address generator for the slave device in response to a change address command from the master device.  When an address change is requested by the master, the slave receives the request and increments the pseudorandom address generator to provide a new slave address.  The master device, running the same address change algorithm, also increments the address in the algorithm and thus predicts the new slave address.(Adkins, Para.10).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449